                         Case 18-24170-AJC         Doc 139     Filed 08/22/19     Page 1 of 2




           ORDERED in the Southern District of Florida on August 21, 2019.




                                                                  A. Jay Cristol, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________
                                       UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA

          IN RE:                                                        CASE NO. 18-24170-BKC-AJC

          ASTOR EB-5 LLC,                                       Chapter 11

                   Debtor.
                                   /

             ORDER SETTING HEARING TO SHOW CAUSE WHY CASE SHOULD NOT BE
             DISMISSED FOR FAILURE TO TIMELY FILE ALL DEBTOR IN POSSESSION
                                  OPERATING REPORTS

                   THIS CAUSE came before the Court for a Status Conference on August 21, 2019. At the

          hearing, Counsel for the United States Trustee informed the Court that the Debtor is woefully

          delinquent in filing its mandatory Debtor-in-Possession Operating Reports. The Debtor has failed

          to file DIP operating reports since February 2019 through today’s date. The Court directed the

          Debtor to file all outstanding operating reports forthwith or it would consider dismissal of the case

          at the next scheduled hearing. Accordingly, it is

                   ORDERED and ADJUDGED as follows:

                   1.    The Debtor-in-Possession shall file all outstanding DIP Operating Reports within
             Case 18-24170-AJC         Doc 139     Filed 08/22/19     Page 2 of 2




              seven (7) days from the entry of this Order

       2.     A hearing will be held on September 11, 2019 at 3:30 p.m. in the C. Clyde Atkins

              United States Courthouse, 301 North Miami Avenue, Courtroom 7, Miami, Florida,

              at which the Debtor shall show cause as to why this case should not be dismissed for

              its failure to comply with the Chapter 11 reporting requirements.

                                             ###

Copy to:

Adam Skolnick, Esq.
Ricardo Corona, Esq.
Brian Rich, Esq.
Peter Russin, Esq.
Steven Safra, Esq.
Meaghan Murphy, Esq.
Terrence Ayala, Esq.
Stephen Rothstein, Esq.
Barry Chase, Esq.
